DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s discussion in an after Final interview and an update search for prior art, the Examiner found that the closest prior art was Sheldon et al. (US 2016/0310733), titled “Adaptive Determination of Patient Specific Optimal AV Delay Elevated Heart Rates Based on Cardiac Output Measurements” and Koh (US 2011/0196440), titled “System and Method for Dual-Chamber Pacing”. The combination discloses a stimulation parameter for use during cardiac stimulation according to detected heart rate (par. [0054] of Koh) and detected AS or AP events (par. [0045] of Sheldon), but fails to teach or reasonable suggest with the context of the other claimed elements, the concept of storing a set of timing parameters corresponding to heart rate ranges for both an AS and an AP event for controlling cardiac stimulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AAA/Examiner, Art Unit 3792      

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792